Name: Council Regulation (EEC) No 1246/89 of 3 May 1989 fixing, for the 1989/90 marketing year, the activating threshold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  plant product
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 129 / 7 COUNCIL REGULATION (EEC) No 1246/89 of 3 May 1989 fixing, for the 1989/90 marketing year, the activating threshold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins Whereas Article 3 of Regulation (EEC) No 1431 / 82 provides for the fixing of a minimum price which , allowing for market fluctuations and for the cost of transport of the products from producer to processor , enables producers to obtain a fair return ; Whereas , under Article 68 of the Act of Accession, prices in Spain were set at levels differing from that of the common prices for sweet lupins ; whereas , bearing in mind the changes which have taken place since accession as a result of the introduction of the system of guaranteed maximum quantities , it is desirable that the Spanish prices for sweet lupins be aligned , as from the 1989 / 90 marketing year, on those applicable in the rest of the Community , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 thereof, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins (*), as last amended by Regulation (EEC ) No 1 1 04 / 8 8 ( 2 ) , and in particular Article 2 ( 1 ) and ( 5 ) and Article 3 ( 3 ) thereof, HAS ADOPTED THIS REGULATION:Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Article 1 1 . For the 1989 / 90 marketing year the activating threshold price for aid , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be ;  ECU 44,76 per 100 kilograms for peas and field beans ,  ECU 43,05 per 100 kilograms for sweet lupins . Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Article 2 (2 ) of Regulation (EEC) No 1431 / 82 provides that a price activating the aid for peas , field beans and sweet lupins must be fixed for soya cake at a level which , while ensuring a fair income for producers , enables peas , field beans and sweet lupins to compete normally with soya cake for use in animal feed; Whereas this activating price for aid for peas , field beans and sweet lupins must relate to a standard quality of soya cake which is representative of the average quality sold on the Community market; Whereas Article 2 ( 3 ) of Regulation (EEC) No 1431 / 82 provides that the guide price for peas and field beans for human consumption must be fixed at a level which is fair to producers , taking account of the Community's supply requirements; whereas this price must relate to a standard quality ; 2 . The price referred to in paragraph 1 shall relate to soya cake having:  a total crude protein content of 44 % ,  a moisture content of 1 1 % . Article 2 1 . For the 1989 / 90 marketing year the guide price , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be ECU 29,52 per 100 kilograms for peas and field beans . 2 . The price referred to in paragraph 1 shall relate to products in bulk , of sound and fair merchantable quality, with 3% impurities and, for the product as such, 14% moisture content . ( ») OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 16 . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 32 . (") OJ No C 120 , 16 . 5 . 1989 . ( 5 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal). No L 129 / 8 Official Journal of the European Communities 11 . 5 . 89 with 3% impurities and , for the product as such , 14% moisture content . Article 3 1 . For the 1989 / 90 marketing year the minimum buying-in price shall be :  ECU 25,77 per 100 kilograms for peas ,  ECU 23,87 per 100 kilograms for field beans ,  ECU 28,90 per 100 kilograms for sweet lupins . Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1989 . 2 . The price referred to in paragraph 1 shall relate to products in bulk, of sound and fair merchantable quality, This Regulation shall be binding in its entirety and dirctly applicable in all Member States . Done at Brussels, 3 May 1989 . For the Council The President P. SOLBES